Pope, Judge.
Appellee Folsom, having successfully represented appellant Kaigler in actions between her and her former husband for *312modification of a divorce and alimony decree and enforcement of property settlement, brought suit against Mrs. Kaigler for payment of his legal fees. Mrs. Kaigler appeals “from the Order entered in this action on August 18, 1980,” contending that the trial court erred in granting summary judgment when there were genuine issues of fact to be decided, and without giving consideration to her equitable defenses. However, the order appealed from does not purport to grant summary judgment, stating on its face that it “merely interprets the manner in which attorneys fees as awarded should be paid in accordance with those previous orders ...” Since no certificate for immediate review was issued pursuant to Code Ann. § 6-701 (a) (2) and the cause is still pending in the trial court, the appeal is premature and must be dismissed. See Southern Mill Service v. Town of Baldwin, 151 Ga. App. 908 (262 SE2d 210) (1979).
Decided April 17, 1981.
Quinton T. Hudson, F. Glenn Moffet, Jr., for appellant.
Amos R. Worth, for appellee.

Appeal dismissed.


Quillian, C. J., and McMurray, P. J., concur.